On Motion For Rehearing
NETTESHEIM, Judge.
Pursuant to RUSCC 59(a)(1), (e), defendant has moved, over plaintiff’s objection, for a rehearing or an amendment of the judgment entered on October 21,1983, upon this court’s opinion granting summary judgment in favor of plaintiff based on a contract implied in fact for the purchase of real property.
Defendant contends that the court found an implied in fact contract where none in fact could exist; that the court found a constitutional impediment to the sale of the real property when the court had no occasion to reach the issue and when in any case no such impediment existed; and that the court ruled on issues which the parties were never given an opportunity to brief and which have far-reaching implications. Lastly, defendant requests reconsideration of the award of costs to plaintiff. The third and fourth points previously were addressed in the court’s order of November 2, 1983, which, inter alia, allowed defendant to file its Rule 59 motion out of time.1
In cases such as the one at bar, this court has been directed by its predecessor court “to consider motions for rehearing with ex*682ceptional care.” Carter v. United States, 207 Ct.Cl. 316, 318, 518 F.2d 1199 (1975) (per curiam) (citing General Electric Co. v. United States, 189 Ct.Cl. 116, 117, 416 F.2d 1320, 1321 (1969) (en banc per curiam)). Two ancient cases establish the tenor for examining a Rule 59 motion based on alleged legal error, as in this case. The Court of Claims stated in Roche v. District of Columbia, 18 Ct.Cl. 289, 290 (1883), on a motion for a new trial:
The reargument of cases cannot be permitted upon the sole ground that one side or the other is dissatisfied with the conclusions reached by the court, otherwise the losing party would generally, if not always, try his case a second time, and litigation would be unnecessarily prolonged, with no more satisfactory results, as there would still be a losing party in the end.
The court in Roche referred to Calhoun v. United States, 14 Ct.Cl. 193 (1878), as to the circumstances for granting a motion for new trial:
[W]e apprehend that he [counsel] imagines that our decision was made, not under a mistake of fact, but under a mistake of law. When such a mistake appears in the record, a party may take advantage of it on appeal, when the case is appealable; but when it does not appear in the record, his remedy lies in a motion for review.
14 Ct.Cl. at 198.
Essentially, defendant argues that the court erred as a matter of law with respect to the constitutional issue and as to the legal conclusions drawn based on the evidence of record with respect to the constitutional and contract issues. Were this other than a case wherein defendant may have misperceived its opportunity to brief the constitutional issue prior to decision, see supra note 1, the motion would be denied summarily because it is directed solely to legal issues in the record.
Each of defendant’s arguments has been considered with great care by the court, deprived as it is of plaintiff’s comments on the new and revised arguments set forth in defendant’s reply.
With respect to the constitutional issue, defendant argues that the statute in question is a “report and wait” provision and does not bear the stigmatizing veto provision that would render it unconstitutional on its face under the Supreme Court’s decision in INS v. Chadha,—U.S.—, 103 S.Ct. 2764, 77 L.Ed.2d 317 (1983). Defendant contends, “The clear purpose ... [of the statute] is to permit the appropriate committees to prepare any necessary legislation to govern the disposal and to attempt to enact that legislation by constitutional means — through bicameral passage and presentment....” Def.’s Reply at 2; see id. at 5.
Putting aside the fact that the implementing regulation stipulates that a proposed sale may be consummated if it is not disapproved, a key problem with defendant’s view is that it has not been shared by Congress. The legislative history referred to in the court’s opinion reveals that the oversight subcommittee utilizes the review procedure to register objection to a proposed negotiated sale of public property. While it is true that the legislative history contains an assertion, cited to by defendant, that the review procedure has also been perceived by Congress as a monitoring device, the language is at odds with the previous discussion of the many instances in *683which the subcommittee utilized the review period to stop proposed sales. In fact, the language, quoted in the opinion, describes the oversight subcommittee’s function as a dual one “of general review and of registering objection when it seems apparent that the proposed sale is not in the best interest of the Government.” City of Alexandria v. United States, 3 Cl.Ct. 667 at 676 n. 10 (1983).
The legislative history reveals that Congress did not adopt a 30-day advance notice requirement, or a prior approval requirement, because the General Services Administration (the “GSA”) had been cooperative in agreeing to more time when required. The explanatory statement was retained in the current statute because it afforded Congress an adequate opportunity for review, including objecting to a proposed sale. The legislative history therefore does not support defendant’s contention that Congress itself envisaged the review period as enabling Congress to enact responsive or corrective legislation. Although the statute may be facially inoffensive, in conjunction with the regulation and congressional and agency practice, a de facto practice of congressional veto of proposed sales is present.
Defendant also contends that, assuming arguendo the unconstitutionality of the statute, regulation, and congressional and agency practice with respect to these proposed sales, no contract could have been formed because the acting administrator lacked authority to approve acceptance, because he did not approve acceptance, because his approval was not communicated to plaintiff (but see, Thomson v. United States, 174 Ct.Cl. 780, 357 F.2d 683 (1966)), and because the offer dictated a manner of acceptance — in writing — which obviously did not occur in the circumstances of this case. Defendant argues that the acting administrator lacked authority to waive the requirement of appraisal based on fair market value at the time the proposed sale was transmitted to Congress. It must be remembered, however, that the statute does not prescribe the stage of the contracting process at which fair market value must be determined; nor does the regulation. Only the internal procedure, cited in the court’s opinion, requires the appraisal to be current as of the time of submission of the explanatory statement. On advice of agency counsel, the acting administrator determined that this internal guideline could and should be waived.
Defendant’s remaining arguments devolve to the theory that an unlawful condition precedent to contract formation can have legal effect. The veto resulting from the statute, regulation, and practice in this case forestalled the act that would have resulted in acceptance, i.e., a contract signed on behalf of the GSA. The party who seeks to avail itself of the unlawful condition precedent, defendant would argue, thus can elude contract formation by relying on the non-occurrence of subsequent steps, such as manifestation of assent in the manner dictated by the offeror, which did not occur simply because the unlawful condition precedent intervened. Defendant’s argument would call for an illogical result and is contrary to basic contract principles. See J. Calamari & J. Perillo, The Law of Contracts § 11-31 (2d ed. 1977).
Finally, defendant argues that the Government can avail itself of the law of the state of Virginia with respect to the statute of frauds. Examination of that law, however, is foreclosed to this court by Penn-Ohio Steel Corp. v. United States, 173 Ct.Cl. 1064, 1089-90, 354 F.2d 254, 269 (1965), in which the Court of Claims held that federal contracts need not be in writing. This case is binding precedent under General Order No. 1, 1 Cl.Ct. Rule XXI (1982). Even assuming, however, that this court could reexamine Penn-Ohio, as defendant urges, and that this court were to conclude that a writing were required, a sufficient writing to memorialize the terms of the sale of land exists in the acting administrator’s March 19, 1981 memorandum directing the preparation of an explanatory statement to be forwarded to Congress.
Based on the foregoing,
IT IS ORDERED, as follows:
*684Defendant’s motion for rehearing or to amend judgment is denied.

. Defendant claims that it was not given an opportunity to brief the constitutional issue before decision (defendant previously had briefed the issue of a contract implied in fact). In General Electric Co. v. United States, 189 Ct.Cl. 116, 117-18, 416 F.2d 1320, 1321-22 (1969) (en banc per curiam), the Court of Claims stated:
Where a new and separate issue is raised for the first time in the court’s opinion and there decided, a petition for reconsideration (or other post-decision relief) addressed to that question will be approached hospitably because the parties may not have had a fair opportunity to argue or litigate the point.... But where a party adversely affected by the court’s decision on the issue has had fair notice that the question may well be in the case, has had a fair chance to present its position, has failed to do so, and gives no sufficient excuse for its failure, a demand for post-decision relief will normally be rejected. We point out specifically that a new issue or subject can be raised by queries from the bench, and counsel should be alert to this, particularly if the queries are repeated or insistent. A party who feels that the record or briefing, as they stand, inadequately presents his position on that matter should so inform the court at the argument or promptly thereafter; at the argument he can *682also ask, if he desires, for leave to file a post-argument memorandum, or promptly after the argument he can file a motion for leave to present such a memorandum. If such a new subject is clearly brought into the case by questions from the bench at the argument, it is not proper practice to wait until after the decision. The court has a right to know before it decides whether the parties have anything further to present.
(Citation omitted; emphasis in original.)
Although the court gave the parties notice in advance of oral argument to be prepared to address the constitutional issue, so that the issue was not “raised by queries from the bench,” the court infers that defense counsel may not have realized that the pre-argument notice entitled it to ask for leave to file briefs. To the end of creating a full record on the significant constitutional issue, defendant’s Rule 59 motion was permitted to be filed out of time.